DETAILED ACTION
	This Office Action is in response to the Election filed on March 25, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A, claims 1-21 in the reply filed on March 22, 2022 is acknowledged.  The traversal is on the ground(s) that Species A and B do not have mutually-exclusive characteristic because 1) Species A (as recited in claim 3) also includes the dopant of Species B and that 2) Species B does not exclude the dielectric constant of the second ferroelectric layer being different than the dielectric constant of the first ferroelectric layer.  This is not found persuasive because the species still have mutually-exclusive characteristics. Species B does not specifically exclude the dielectric constant of the second ferroelectric layer being different than the dielectric constant of the first ferroelectric layer, however species B also does not specifically exclude the dielectric constants from being the same. When viewed in this manner, the species are mutually exclusive. Furthermore, species B discloses that the material of the plurality of first atomic layers is different than a material of the plurality of second atomic layers, while it appears that in species A, the materials are the same. Again, this makes the species mutually exclusive.
The applicant further argues that both species may be examined without an undue search and examination burden. This argument is not persuasive since such an endeavor requires a different field of search. The subgroups and search queries required for species a differ for those of species B and would therefore place an undue burden on the examiner.  The requirement is still deemed proper and is therefore made FINAL.
Claims 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-15, and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Pub. 2020/0194591 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In re claim 1,  Kim et al. shows (fig. 1A) a ferroelectric thin-film structure comprising: a semiconductor substrate (S); a first ferroelectric layer(120) on the semiconductor substrate; and a second ferroelectric layer (220) on the semiconductor substrate, the second ferroelectric layer spaced apart from the first ferroelectric layer, a dielectric constant of the second ferroelectric layer being different than a dielectric constant of the first ferroelectric layer ([0057-0060] the electrical characteristics are different-those characteristics include dielectric constant).
In re claims 2-6, Kim et al. shows (fig. 1A; [0055-0057]) the materials of the claims. 

In re claim 9, Kim et al. shows (fig. 1A; [0055-0057]) an electronic device comprising: a semiconductor substrate (S) including a first channel region (300), a first source and a first drain (310, 320) each connected to the first channel region, a second channel region (under T2, not labeled), and a second source and a second drain each connected to the second channel region; a first transistor (T1) including the first channel region, the first source, the first drain, a first ferroelectric layer (120) on the first channel region, and a first gate electrode (110) on the first ferroelectric layer; and a second transistor (T2) including the second channel region, the second source, the second drain, a second ferroelectric layer (220) on the second channel region, and a second gate electrode (210) on the second ferroelectric layer, a dielectric constant of the second ferroelectric layer being different than a dielectric constant of the first ferroelectric layer ([0057-0060] the electrical characteristics are different-those characteristics include dielectric constant).
In re claims 10-15 and 18-21, Kim et al. shows (fig. 1A; [0055-0057]) the materials of the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2020/0194591 A1) as applied to claims 1 and 9 above.
In re claims 7, 8, 16, and 17, Kim shows all of the elements of the claims except the specific atomic layer thickness and amount of dopant. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device layers having any desired thickness or dopant amount, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 9,305,921 B2), Slesazeck (US Pub. 2017/0162250 A1), Yoon (US Pub. 2016/0284697 A1), Kim (US Pub. 2014/0065809 A1), and Ohtsuka (US Pub. 2004/0095181 A1) also disclose various elements of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815